EL 6LOZ/SL/LO NWOS BAD

es

Cage i3:,9-p0-00467-RBM
£340e

United States District Court
Violation Notice

 

 

 

 

 

 

 

 

 

 

emia Faure Cotter Hewes OP ord Bice Ma
6432774 S25 |
YOU ARE CHARGED WITH THE BOLLOWING VIOLATION =
i)
Date ard Tire of Ofenge eee | | Ore Crag are Lifst Sia Croke mh
=n!)
ftfe@per® wie | #3eFi2 -¥ |
ey |

JE ae

Ofatn Geepde Fgecmiial Baeps fie Che HASEART ic:

Asses ofa controtlk gde dh

 

DEFENOANT NFORH/A 01

Lapa! Marra

7
Fol Mire

 

 

 

 

 

 

 

 

 

 

 

Tag Ric Sia "ra blk Piss: Coar
4& OIF BOX AIS CHECKED, TOu/s ¥ IF pox & IS CHECKED YOU MUST
MUST APPEAR IN COURT see PAY AMOUNT INDECATED BELOW
ane Pat ME ra ns a peace OR APPEAR IK COURT
Se Ca a es Pe te
sp. oY Forfeiture Amauri
© £50 Processing Fee
PAY THIS AMOUNT == 5 StUe Tatal Callmtarad Deum
YOUR cou RT GATE
on apes eect Ga rh ee ee ell Ear ceed OF pour apes rece cet bey Pra |
dul faded Cae rrr
Torres i hit crema)
Bay apt dae i bbe erie tee al tt Teo Pa * i anaia rier a a
fi pears to epee bea ee hag fg ad thes trp rau oe py She Se coded a dee
Ky:
a Pehla Shur ee mninmazeniamancantibe —_-

Cope

 

oe OIG

Document 1 Filed 02/26ArQucRagelDahasRage sk of 1

[For S9unrne of an minesi wanmanl oF SuNimons |

flute thea c n Ceawerher- 2-3 20 #4 write ewerosing my culies a3. 4
aw andorcement officer in the uM saan i Loetlibor

ae

eee

 

 

 

 

 

 

 

 

 

 

 

The foregeang stabemen! & baned upon
Oo
my personal observation my personal inwesligalion
=< © Wee jem ny pe u
indormalion suppliod tome from my felive officer's observalion

Olher (enplan abeye}

2$ 2

Pedectove uncer cemadty ol ptegery Thiel the eioreeeen weil | hee ee lori above and on
She tere od As vendo neboe ip free and cenrect bo the eee] od my Enoedteige

Ae

Otticgs Signatane

LO

aExeculed on
fe (A yyyy

oz/g

tonanle Cause hee beer slated Int the meuance of a wana

neCueed of

 

Ceale (romitidyyyyh LS. Meagieirate Jugs

ES.£1

BACMAT = Fanta Tibia eeoferd motte PAS 2 9 oud een deg vee
O01 « Commarea dren teed CM 2 Goseerrerd! othe crete tke!
